Order filed February 14, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00640-CV
                                   ____________

                     DAVID LEE STUDER, P.E., Appellant

                                         V.

            JACK B. MOORE AND ONESUBSEA, LLC, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-19260

                                     ORDER

      This is an attempted appeal from the grant of a summary judgment. The
record, however, contains no signed final judgment.

      Appellees filed a motion to abate this appeal to allow supplementation of the
record with a final judgment. On October 9, 2018 this court abated the appeal so that
the trial court could sign an order memorializing its ruling on the summary judgment.
A supplemental clerk’s record containing the trial court’s judgment was ordered to
be filed with the clerk of this court on or before December 11, 2018.

       On January 8, 2019 this court issued a continuing abatement order requesting
that the trial court sign an order memorializing its ruling and requesting a
supplemental clerk’s record containing the judgment to be filed on or before
February 7, 2019. The trial court appears to have signed a final summary judgment
January 24, 2019, but the clerk’s record has not been supplemented in this court.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before February 28, 2019, containing the final summary judgment
signed January 24, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM